Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-24024 VENTURE FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Washington 91 -1277503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1495 Wilmington Drive, P.O. Box 970, DuPont, WA 98327 (Address of Principal Executive Offices) Registrants telephone number: (253) 441-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes X No Indicate the number of shares outstanding of each of the issuers classes of common stock as of the latest practicable date: Title of Class Outstanding at November 19, 2008 Common Stock 7,385,687 1 Venture Financial Group, Inc. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Shareholders Equity and Comprehensive Income (Loss) (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 & 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 35 Item 4T Controls and Procedures 36 PART II - OTHER INFORMATION Item 1 Legal Proceedings 36 Item 1A Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6 Exhibits 38 SIGNATURES 39 2 Item 1. Financial Statements VENTURE FINANCIAL GROUP, INC . CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (dollars in thousands) ASSETS September 30, December 31, 2008 2007 Cash and due from banks $ 19,372 $ 17,719 Interest bearing deposits in other banks 6 6 Total cash and cash equivalents 19,378 17,725 Federal funds sold 18,230 - Securities available-for-sale, at fair value 228,860 280,177 Securities held-to-maturity, at cost - 16,800 Investment in trusts 682 682 FHLB Stock and TIB Stock 7,166 4,590 Loans held-for-sale 10,545 17,389 Loans 781,745 765,728 Allowance for credit losses (19,170) (10,975) Net loans 762,575 754,753 Premises and equipment, net of accumulated depreciation 34,146 33,337 Foreclosed real estate 3,858 68 Accrued interest receivable 3,806 4,862 Cash surrender value of bank owned life insurance 21,096 20,344 Goodwill 24,202 24,202 Other intangible assets 463 678 Deferred tax asset 27,964 6,568 Other assets 4,962 1,068 Total assets $ 1,167,933 $ 1,183,243 LIABILITIES AND SHAREHOLDERS EQUITY Non-interest bearing checking $ 102,856 $ 103,721 NOW, Savings and MMDA 257,057 379,629 Time certificates of deposit 639,114 353,774 Total deposits 999,027 837,124 Securities sold under agreements to repurchase 22,787 28,282 Other borrowings 58,060 195,758 Junior subordinated debentures, at fair value 19,736 21,766 Accrued interest payable 1,704 1,990 Other liabilities 6,949 9,566 Total liabilities 1,108,263 1,094,486 SHAREHOLDERS' EQUITY Common stock (no par value); 30,000,000 shares authorized, shares issued and outstanding: September 30, 2008  7,385,687 December 31, 2007 -7,221,787 38,537 36,507 Retained earnings 33,911 58,798 Accumulated other comprehensive loss (12,778) (6,548) Total shareholders' equity 59,670 88,757 Total liabilities and shareholders' equity $ 1,167,933 $ 1,183,243 See notes to condensed consolidated financial statements 3 VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (dollars in thousands, except per share data) For the three months ended For the nine months ended September 30, September 30, 2008 2007 2008 2007 INTEREST INCOME Loans $13,554 $16,772 $41,901 $49,139 Federal funds sold and deposits in banks 9 38 18 92 Investment securities Taxable 3,894 3,855 13,780 9,224 Non-taxable 67 164 275 512 Total interest income INTEREST EXPENSE Deposits 5,943 8,552 18,367 23,499 Federal funds purchased 66 16 425 18 Securities sold under agreement to repurchase 73 386 477 1,216 Other borrowings 943 1,198 3,673 3,256 Junior subordinated debentures 387 433 1,166 1,433 Total interest expense Net interest income PROVISION FOR CREDIT LOSSES 10,378 375 15,278 1,125 Net interest income(loss) after provision for credit losses NON-INTEREST INCOME Service charges on deposit accounts 1,101 1,040 3,204 2,995 Origination fees and net gains on sales of loans 1,059 376 3,511 1,241 Gain (loss) on sale of securities (489) - 290 139 Change in market value of junior subordinated debentures 1,417 821 2,030 1,029 Other non-interest income 879 873 2,397 2,536 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits 2,729 4,444 12,424 12,238 Occupancy and equipment 1,393 1,253 4,142 3,545 Amortization of intangible assets 72 72 215 215 Impairment loss on securities 40,132 - 40,132 - Other non-interest expenses 2,385 2,448 7,012 6,526 Total non-interest expenses Income (loss) before provision for income taxes PROVISION FOR INCOME TAXES (BENEFITS) (15,270) 1,565 (13,100) 4,275 NET INCOME (LOSS) $ 3,197 $ 9,561 EARNINGS (LOSS) PER SHARE Basic $ (3.83) $ 0.45 $ (3.15) $ 1.34 Diluted $ (3.83) $ 0.44 $ (3.15) $ 1.31 Weighted average shares outstanding, basic Weighted average shares outstanding, diluted See notes to condensed consolidated financial statements 4 VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Nine Months Ended September 30, 2008 and 2007 (Dollars in thousands) Accumulated Other Advance Number of Common Retained Earnings Comprehensive To Total Shares Stock Income (Loss) KSOP/ESOP Balance, December 31, 2006 $ 35,559 $ 49,841 $ 466 $ (634) $ 85,232 Comprehensive Income Net Income - - 9,561 - - 9,561 Other comprehensive income, net of tax Change in fair value of securities available for sale, net of tax benefit of $(2,808) - - - (5,033) - (5,033) Less adjustment for gains on sales of securities included in net income - - - (90) - (90) net of tax expense of $49 Comprehensive Income Stock options exercised 44,221 487 - - - 487 Stock issued for purchase of WAM 1,612 35 - - - 35 Common Stock repurchased (17,945) (391) (391) Compensation expense for stock options - 248 - - - 248 Cash dividends ($0.245 per share) - - (1,761) - - (1,761) Fair value adjustment of junior subordinated debentures, net of tax - - (428) - - (428) Excess tax benefit from share-based payment arrangements - 92 - - - 92 Compensation expense for unallocated ESOP shares committed to be released - 13 - - - 13 Compensation expense for restricted stock awards - 25 - - - 25 Balance, September 30, 2007 $ 36,068 $ 57,213 $ (4,657) $ (634) $ 87,990 Balance, December 31, 2007 $ 36,507 $ 58,798 $ (6,548) $ - $ 88,757 Comprehensive Income (loss) Net Income (loss) - - (22,805) - - (22,805) Other comprehensive income (loss), net of tax Increase in unrealized loss on securities available-for-sale, net of tax benefit of $17,473 - - - (32,449) - (32,449) Less reclassification adjustment for gains on sales of securities included in net income, net of tax expense of $101 - - - (189) - (189) Plus reclassification adjustment for impairment loss on securities included in net income, net of tax benefit of $14,046 26,086 26,086 Change in fair value of swap, net of tax of expense of $174 - - - 322 - 322 Comprehensive Loss Stock options exercised 3,900 57 - - - 57 Cumulative effect adjustment for change in accounting principal for split dollar liability - - (240) - - (240) Reversal of compensation expense for stock options - (127) - - - (127) Compensation expense for restricted stock awards - 20 - - - 20 Proceeds from issuance of common stock 160,000 2,080 2,080 Cash dividends ($0.26 per share) - - (1,842) - - (1,842) Balance, September 30, 2008 $ 38,537 $ 33,911 $ (12,778) $ - $ 59,670 See notes to condensed consolidated financial statements 5 VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2008 and 2007 (Dollars in thousands) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (22,805) $ 9,561 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for credit losses Depreciation and amortization Increase in cash value of life insurance Compensation expense for stock options, net Compensation expense for unallocated ESOP shares - 13 Restricted stock award compensation 20 25 Impairment loss on securities - Excess tax benefit from share-based payment arrangements - Gain on sale of securities Change in market value of junior subordinated debentures Change in deferred tax asset Other Origination of loans held-for-sale Proceeds from sales of loans held-for-sale Origination fees and gains on sales of loans Net cash from operating activities $ 15,202 $ 7,937 CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) decrease in federal funds sold Activity in securities available-for-sale Maturities, prepayments and calls Sales Purchases Activity in securities held-to-maturity Maturities - Sales - Purchases Net increase in loans Purchase of bank owned life insurance policies Proceeds from sales of premises and equipment - 4 Additions to premises and equipment Net cash used in investing activities $ (32,555) $ (166,149) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Net decrease in short-term repurchase agreements Net increase (decrease) in short-term borrowings Net increase (decrease) in long-term debt - Stock issued for purchase of WAM - 35 Proceeds from exercise of stock options 57 Proceeds from issuance of common stock - Repurchase of common stock - Excess tax benefits from share-based payment arrangements - 92 Payment of cash dividends Net cash from financing activities $ 19,006 $ 159,419 See notes to condensed consolidated financial statements 6 VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2008 and 2007 (Dollars in thousands) NET INCREASE IN CASH AND CASH EQUIVALENTS $ 1,653 $ 1,207 CASH AND CASH EQUIVALENTS Beginning of period End of period $ 19,378 $ 18,961 SUPPLEMENTAL INFORMATION: Cash paid for interest $ 24,394 $ 29,402 Cash paid for income taxes $ 4,585 $ 5,482 NONCASH INVESTING AND FINANCING ACTIVITIES Fair value adjustment of securities available for sale, net of tax $ (32,449) $ (5,123) Cumulative effect of early adoption of SFAS 159 $ - $ (428) Cumulative effect of split dollar liability $ (240) $ - See notes to condensed consolidated financial statements 7 VENTURE FINANCIAL GROUP, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, adjustments considered necessary for a fair presentation (consisting of normally recurring accruals) have been included. The interim condensed consolidated financial statements should be read in conjunction with the December 31, 2007 consolidated financial statements, including notes thereto, included in Venture Financial Group, Inc.s (the Company or VFG) 2007 Annual Report to Shareholders. Operating results for the three and nine months ended September 30, 2008 are not necessarily indicative of the results anticipated for the year ending December 31, 2008. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for credit losses, income taxes, fair value and benefit plans. Certain prior year amounts have been reclassified to conform to the 2008 presentation. The reclassifications had no effect on net income (loss) or retained earnings as previously reported. 2. Share-Based Compensation On September 30, 2008 the Company had one active share-based compensation plan which is described below. The Company also has various incentive stock option plans, with shares outstanding, which are further disclosed in Note 15 to the annual report and Form-10K as of December 31, 2007. On September 29, 2008 executive officers and directors as well as a portion of the management team elected to forfeit their unvested outstanding options to reduce expenses on behalf of the Company. The pro-rata compensation cost of the unvested shares outstanding was reversed to reflect the portion of the shares that had not reached the annual anniversary vesting date that had previously been charged to income. This resulted in a reversal in the amount of $392 thousand and an offsetting income tax effect of $127 thousand. The effect of this forfeiture resulted in a net credit to share based compensation expense year-to-date in 2008 in the amount of $108 thousand. The total income tax benefit recognized in the statement of operations for share-based compensation cost for the same period ended September 30, 2008 is $38 thousand. The Companys Stock Incentive Plan (2004 Plan), which is shareholder approved, permits the grant of share-based awards to its employees and directors for up to 300,000 shares of common stock. The shareholders approved at the 2008 annual shareholder meeting to increase the number of shares available under the Plan by 500,000. At September 30, 2008, 288,850 option shares and 5,750 restricted stock award shares have been granted under the Plan since plan inception. At September 30, 2008, 198,500 option shares and 750 restricted option shares previously granted under the 2004 Plan since Plan inception were forfeited and returned to the Plan and are available for future grants. Under the 2004 Plan, 704,650 shares remain available for grant. It is the Companys policy to issue authorized but unissued shares of common stock upon stock option exercises or restricted stock awards. The Company may, as part of its repurchase program purchase shares that have been listed for sale that may have been acquired through the 2004 share-based award plan or previous plans. Beginning January 1, 2006 the Company began accounting for share-based awards to employees and directors using the fair value method, in accordance with SFAS No. 123(R), Share-Based Payment. The Company currently uses the Black-Scholes valuation model to estimate the fair value of stock option awards. The following assumptions are used in the Black-Scholes model: expected volatility, expected dividends, expected term and risk-free rate. Expected volatilities are not based on implied volatilities from traded options on the Company stock because the Company stock does not have any options traded on it. Instead, expected volatilities are based on the historical volatility of the Company stock and other factors. The Company uses historical data to estimate option exercise and employee termination within the valuation model; separate groups of employees that have similar historical exercise behavior are considered separately for valuation purposes. The expected term of options granted is a combination of a projection based on historical experience and managements future expectations. The expected term represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. The assumptions are determined at the date of grant and are not subsequently adjusted for actual. There was only one grant date in the year presented below. 4-16-2008 Expected volatility 21.92% Expected dividends $1.75 Expected term 7.0 years Risk-free rate 3.24% 8 Options granted by the Company during 2008 are 20% vested on each of the five subsequent anniversaries of the grant date. Stock option and per share amounts for current and prior periods have been adjusted to reflect the effect of stock splits. Managements estimate of future forfeitures, after reviewing historical trends is based on future forfeiture expectations, excluding the September 29, 2008 election of management to forfeit the unvested options outstanding. A summary of option activity under the Plan as of September 30, 2008, and changes for the nine months ended is presented below: Weighted Weighted Average Aggregate Average Remaining Intrinsic Director Employee Total Exercise Contractual Value Options Shares Shares Shares Price Term (000s) Exercisable at January 1, 2008 $11.14 4.14 years $859 Outstanding at January 1, 2008 $15.56 6.10 years $871 Granted $19.10 Exercised ( 3,900) $14.63 Forfeited or expired $19.40 Outstanding at September 30, 2008 $13.61 4.79 years $ 647 Exercisable at September 30, 2008 $12.74 4.27 years $ 647 The total intrinsic value at September 30, 2008 of options exercised during the third quarter 2008 was $15 thousand. The intrinsic value represents the fair market value of the shares at exercise of $72 thousand (where fair market value is the prior month weighted average price) less the cost to the recipient to exercise which was $57 thousand. The tax benefits created by these exercises are allocated to common stock and goodwill depending on the source of those options and prior accounting for those options. Fair market value for options exercised is calculated differently than for options outstanding and exercisable. The fair market value is the weighted average share price in the previous month of the exercise for timely tax and compensation calculations. The unrecognized compensation cost outstanding is $82 thousand as of September 30, 2008. The following summarizes information about stock options outstanding at September 30, 2008: Options Outstanding Options Exercisable Weighted Average Weighted Weighted Range of Remaining Average Average Exercise Number Contractual Exercise Number Exercise Prices Outstanding Life (Years) Price Exercisable Price $7.00 and under $ 6.74 $ 6.74 $7.01 to $10.00 $ 8.92 $ 8.92 $10.01 to $15.00 $13.44 $13.44 $15.01 to $19.00 $15.33 $15.33 $19.01 to $21.00 $19.52 $19.63 $21.01 to $25.00 $21.91 $21.87 $13.61 $12.74 A summary of the status of the Companys non-vested shares as of September 30, 2008 and changes for the quarter ended is presented below: Weighted Average Director Employee Total Grant Date Non-vested Shares Shares Shares Shares Fair Value Non-vested at January 1, 2008 $5.80 Granted $4.56 Vested $5.25 Forfeited $5.39 Non-vested at September 30, 2008 - $5.42 Compensation expense for restricted stock is measured based upon the number of shares granted and the stock price at the grant date. Accordingly, $20 thousand of compensation expense has been recognized in the condensed consolidated financial statements for employee restricted stock arrangements for the nine months ended September 30, 2008. Unrecognized compensation costs for restricted stock is $24 thousand as of September 30, 2008. Compensation expense is measured at the grant date of the award at fair value and adjusted to reflect actual forfeitures and the outcome of certain conditions. 9 3. Pension and Other Postretirement Benefit Plans Effective January 1, 2005 we replaced the Companys Salary Continuation Plans and adopted the Supplemental Executive Retirement Plan (SERP), which is a defined benefit pension plan. The SERP is a master nonqualified retirement plan covering a select group of employees. On an annual or more frequent basis, the SERP is analyzed on an actuarial basis to determine the necessary amounts to expense to cover the plan obligations. Prior to 2005 the liability to individual employees was based on their individual agreements and now is accounted for on a group basis. The SERP has no assets. No participant of the Supplemental Executive Retirement Plan has accrued any benefits since December 31, 2006 and is not expected to accrue any additional benefits in the foreseeable future. As a consequence, the Plan is now a frozen defined benefit plan effective December 31, 2006 and $854 thousand in previously recognized unfunded obligations have been reversed in the current period. 4. Basic and Diluted Earnings (Loss) per Share Basic and diluted earnings (loss) per share are calculated by dividing net income (loss) by the weighted average number of common shares outstanding during the periods presented.
